
	

113 HR 5635 IH: Disclosing Aid Spent to Ensure Relief Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5635
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Peters of California (for himself, Mr. Connolly, Mr. Tonko, and Mr. Israel) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend chapter 11 of title 31, United States Code, to require the Director of the Office of
			 Management and Budget to annually submit to Congress a report on all
			 disaster-related assistance provided by the Federal Government.
	
	
		1.Short titleThis Act may be cited as the Disclosing Aid Spent to Ensure Relief Act or the DISASTER Act.
		2.FindingsCongress finds the following:
			(1)At a time of constrained budgets, it is fiscally prudent to understand the amount and the scope of
			 the Federal Government’s involvement in providing disaster-related
			 assistance to communities in need.
			(2)The Federal Government does not provide a single, publicly available estimate of the amount it is
			 spending on disaster-related assistance.
			(3)Because recovery is a long-term process, providing disaster-related assistance requires significant
			 Federal resources to support a multi-agency, multi-year restoration of
			 infrastructure and commerce in affected communities.
			(4)Understanding the expenditures of individual Federal agencies for disaster-related assistance will
			 help better inform the congressional appropriations process, as well as
			 presidential budget requests.
			(5)Knowledge about disaster-related expenses will illustrate opportunities for reducing these expenses
			 through efforts to reduce vulnerabilities to future natural disasters.
			3.PurposeThe purpose of this Act is to require the Director of the Office of Management and Budget to
			 annually submit to Congress a report on all disaster-related assistance
			 provided by the Federal Government.
		4.Reporting of disaster-related assistance
			(a)In generalChapter 11 of title 31, United States Code, is amended by adding at the end the following new
			 section:
				
					1126.Reporting of disaster-related assistance
						(a)In generalOn the same day that the President makes the annual budget submission to the Congress under section
			 1105(a) for a fiscal year, the Director of the Office of Management and
			 Budget shall submit to Congress a report on Federal disaster-related
			 assistance for the fiscal year ending in the calendar year immediately
			 preceding the calendar year in which the annual budget submission is made.
			 Disaster-related assistance encompasses Federal obligations related to
			 disaster response, recovery, and mitigation efforts, as well as
			 administrative costs associated with these activities, including spending
			 by the following agencies and programs:
							(1)Department of Agriculture:
								(A)Agriculture Research Service.
								(B)Farm Service Agency.
								(C)Food and Nutrition Service.
								(D)Natural Resource Conservation Service.
								(E)Forest Service.
								(F)Rural Housing Service.
								(G)Rural Utilities Service.
								(2)Department of Commerce:
								(A)National Marine Fisheries Service of the National Oceanic and Atmospheric Administration.
								(B)Economic Development Administration Economic Adjustment Assistance.
								(3)Army Corps of Engineers of the Department of Defense (Civil).
							(4)Department of Defense (Military):
								(A)Military Personnel.
								(B)Operations and Maintenance.
								(C)Procurement.
								(D)Research, Development, Test, and Evaluation.
								(E)Military Construction (MILCON) and Family Housing.
								(F)Management Funds.
								(G)Other Department of Defense Programs.
								(5)Department of Education:
								(A)Elementary and Secondary Education.
								(B)Higher Education.
								(6)Department of Health and Human Services:
								(A)Administration for Children and Families.
								(B)Public Health and Medical Assistance.
								(C)Public Health Emergency Fund.
								(7)Department of Homeland Security:
								(A)Federal Emergency Management Agency:
									(i)Emergency Declarations.
									(ii)Fire Management Assistance Grants.
									(iii)Major Disaster Declarations.
									(iv)Administrative Assistance.
									(B)FEMA Missions Assignments by Federal Agency.
								(C)Community Disaster Loan Program.
								(8)Department of Housing and Urban Development (HUD):
								(A)Community Development Block Grants.
								(B)Rental Assistance/Section 8 Vouchers.
								(C)Supportive Housing.
								(D)Public Housing Repair.
								(E)Inspector General.
								(9)Department of the Interior:
								(A)Bureau of Indian Affairs.
								(B)United States Fish and Wildlife Service.
								(C)National Park Service.
								(D)Wildland Fire Management.
								(10)Department of Justice:
								(A)Legal Activities.
								(B)United States Marshals Service.
								(C)Federal Bureau of Investigation.
								(D)Drug Enforcement Administration.
								(E)Bureau of Tobacco, Firearms, and Explosives.
								(F)Federal Prison System (Bureau of Prisons).
								(G)Office of Justice Programs.
								(11)Department of Labor:
								(A)National Emergency Grants for Dislocation Events.
								(B)Workforce Investment Act (WIA) Dislocated Worker Program.
								(12)Department of Transportation:
								(A)Federal Highway Administration: Emergency Relief Program (ER).
								(B)Federal Aviation Administration (FAA).
								(C)Federal Transit Administration (FTA).
								(13)Department of the Treasury: Internal Revenue Service.
							(14)Department of Veterans Affairs.
							(15)Corporation for National and Community Service.
							(16)Environmental Protection Agency:
								(A)Hurricane Emergency Response Authorities.
								(B)EPA Hurricane Response.
								(C)EPA Regular Appropriations.
								(17)The Federal Judiciary.
							(18)Disaster Assistance Program of the Small Business Administration.
							(19)Other authorities as appropriate.
							(b)ContentThe report shall detail the following:
							(1)Overall amount of disaster-related assistance obligations during the fiscal year.
							(2)Disaster-related assistance obligations by agency and account.
							(3)Disaster for which the spending was obligated.
							(4)Obligations by disaster.
							(5)Disaster-related assistance by disaster type.
							(6)Response and recovery spending.
							(7)Mitigation spending.
							(8)Spending in the form of loans.
							(9)Spending in the form of grants.
							(c)Availability of reportThe report shall be made publicly available on the website of the Office of Management and Budget
			 and should be searchable, sortable and downloadable..
			(b)Conforming amendmentThe table of chapters for chapter 11 of title 31, United States Code, is amended by adding at the
			 end the following new item:
				
					
						1126. Reporting of disaster-related assistance..
			5.Effective dateThe reporting requirement under the amendment made by section 3(a) shall take effect with the
			 budget submission of the President under section 1105(a) of title 31,
			 United States Code, for fiscal year 2017.
		
